Citation Nr: 1625116	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  03-14 300	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from March 1988 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied, in pertinent part, the Veteran's claims of service connection for a cardiovascular disability (which was characterized as cardiomyopathy with history of ventricular tachycardia, status-post ablation, with history of syncope and vertigo (claimed as a heart condition)) and for an acquired psychiatric disability (which was characterized as depressive disorder, not otherwise stated).  The Veteran disagreed with this decision in October 2002.  He perfected a timely appeal in May 2003.  Although the Veteran initially requested a Board hearing when he perfected a timely appeal in May 2003, he withdrew his hearing request in April 2006.  See 38 C.F.R. § 20.704 (2015).

In May 2007, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  

In November 2014 and in June 2015, the Board also requested medical opinions from Veterans Health Administration (VHA) clinicians concerning the nature and etiology of the Veteran's cardiovascular and psychiatric disabilities.  The Veteran and his service representative were provided copies of these opinions after they were obtained and a 60-day period in which to review each opinion and send any additional evidence or argument.  See 38 C.F.R. § 20.903 (2015).

Although the Veteran has returned to the jurisdiction of the RO in Winston-Salem, North Carolina, the Pittsburgh RO currently has retained current jurisdiction.





FINDINGS OF FACT

1.  The Veteran's cardiac arrhythmia with cardiomyopathy induced by ventricular tachycardia was treated successfully during the appeal period with an ablation procedure; this disability was initially demonstrated during active service.

2.  The Veteran's acquired psychiatric disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.


CONCLUSIONS OF LAW

1.  A cardiovascular disability was incurred in active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  An acquired psychiatric disability other than PTSD, to include depression, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in October 2001, January 2003, and in February 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
.

VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained; VA has a regulatory duty to seek VA treatment records, regardless of relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has been provided with VA examinations which address the causal relationships between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Deficiencies in the examination reports were cured by the VHA opinions obtained by the Board.

There has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate examinations to determine the nature and etiology of his cardiovascular and psychiatric disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Contentions

The Veteran contends that he incurred a cardiovascular disability and an acquired psychiatric disability other than PTSD, to include depression (which he characterized as depression) during active service.  He alternatively contends that an acquired psychiatric disability existed prior to service and was aggravated (permanently worsened) by service.  He also contends alternatively that, because he was accepted on to active service in sound condition, his acquired psychiatric disability was incurred in service.  He finally contends that he experiences current cardiovascular and acquired psychiatric disabilities which are attributable to active service.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For chronic diseases listed in 38 U.S.C.A. §§ 1101, 1112, a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498, overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 U.S.C. § 1111 a Veteran is presumed to have been in sound condition when accepted for service, except for conditions noted on examination when accepted for such service or where clear and unmistakable evidence shows that a disability both pre-existed service and was not aggravated beyond natural progression therein.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background and Analysis

The Veteran's service treatment records show that, at his enlistment physical examination in May 1987, his heart was normal.  No prior history was noted.

On outpatient treatment in April 1988, the Veteran presented for follow-up from the emergency room (ER) for syncope after being seen the prior night for abdominal pain "now resolved."

The April 1988 ER entry notes complaints of upper abdominal pain times 1 hour.  The Veteran reported he had been taking Motrin on an empty stomach after wisdom tooth extraction.  Physical examination was negative.  The assessment was acute abdominal pain possibly secondary to Motrin ingestion.  There was no mention of syncope.

On outpatient treatment in August 1990, the Veteran complained of dizziness and slight headache with no nausea or vomiting.  He had been sweeping in a hole on the second deck and sailors were painting with primer on the next level.  He was uncertain whether he had inhaled fumes.  He reported no other complaints.  The Veteran was placed in a chair outside so he could get fresh air.  After 15 minutes, there was no dizziness and his headache diminished in intensity.  The assessment was fumes inhalation and he was returned to duty.

At his separation physical examination in March 1991, the Veteran denied any history of shortness of breath, pain or pressure in chest, palpation of pounding heart, or heart trouble.  Clinical evaluation of the Veteran's heart and vascular system was normal.

The post-service evidence also does not support granting service connection for a cardiovascular disability.  The evidence shows that, although the Veteran has complained of having unspecified heart problems since his service separation, he does not experience current cardiovascular disability which could be attributed to service.  For example, on VA outpatient treatment in November 2000, the Veteran reported a history of atrial fibrillation and a "hereditary condition" which caused him to pass out.  He also reported that a tilt table test confirmed the hereditary condition and he had last passed out 1 year earlier.  The diagnoses included supraventricular tachycardia and exertional syncope.

In June 2001, the Veteran presented at North Carolina Baptist Hospital with complaints of chest pain and other symptoms.  A temporary pacemaker was implanted and a successful ablation was performed in August 2001.  The Veteran reported a heart catheterization which was normal and an attempted atrioventricular node ablation in 1996 which was not successful.

In September 2001, the Veteran submitted a formal claim for service connection for a heart disability.

In his application for SSA benefits, the Veteran reported the onset of his cardiovascular symptoms as April 1993.

On VA examination in May 2002, it was noted that the Veteran's heart rate was not as fast as it once was.  He no longer passed out due to his heart condition but still had dizzy spells on rapid movements.  He reported periods of dizziness lasting as long as two hours before it would subside.  Physical examination of the Veteran's heart was normal and the examiner estimated the Veteran's METS as 7-10.  The diagnoses included a history of supraventricular tachycardia, post-operative ablation of abnormal conducting on two occasions with apparent ablation of the non-sustained ventricular tachycardia, non-ischemic cardiomyopathy, cardiomegaly with possible effusion per x-ray, and a history of syncope secondary to episodes of tachycardia.

In a June 2002 addendum, the May 2002 VA examiner opined that the Veteran's heart symptoms were not related causally to his psychological problems.  Concerning the Veteran's history of ablation, this VA examiner noted that the ablation was of a nerve the Veteran was born with which needed to be removed to prevent his supraventricular tachycardia of a non-sustained nature.

On VA (fee-basis) heart examination in May 2010, physical examination and an echocardiogram (EKG) essentially were normal.  The examiner opined there were no episodes which suggested that the Veteran experienced heart disease while he was on active service.

In an undated opinion obtained VHA after November 2014, the Chief of Cardiology at a VA Medical Center opined that "it was medically justified to proceed with" the Veteran's ablation.  The rationale for this opinion was:

[The Veteran] had more than 50% likely that the [Veteran] had [sic] cardiomyopathy induced by ventricular tachycardia.  There was clear documentation of significant cardiac symptoms, described in the records, which include dyspnea on exertion, syncope, and occasional dizziness prior to his procedures.

This clinician stated that the Veteran's right ventricular outflow tachycardia "was successfully ablated and close follow-up with cardiology team revealed no further objective arrhythmias by Holter monitoring and no more syncopal events."  This clinician also stated that, with respect to the June 2002 report "of a defective 'nerve' at birth or related to developmental or functional disorder, it is almost impossible to determine the cause of this particular arrhythmia."  The rationale for this opinion was that right ventricular outflow tachycardia "is considered to be idiopathic (no obvious reason) and is considered to be benign in most of the cases."  The rationale also was that the Veteran's EKG "morphology...has a typical characteristic of Left Bundle Branch Block (LBBB)" which was confirmed on other diagnostic testing.

This record shows that the Veteran had cardiomyopathy induced by ventricular tachycardia near the time of his September 2001 claim.  Although this disability appears to have been successfully treated, the current disability requirement is satisfied.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (The current disability requirement could be satisfied by a diagnosis shortly before a claim is filed).  The VHA cardiologist provided an opinion that essentially linked this disability to the syncope that was noted in service.  Resolving reasonable doubt in the Veteran's favor, the elements of service connection are established and service connection is granted for the in-service heart disease.

Psychiatric Disability

The Board finally finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression.  The Veteran contends that his current acquired psychiatric disability (which he characterized as depression) is related to active service.  He alternatively contends that, because he was accepted on to active service in sound condition and because he experienced an acquired psychiatric disability during service, his current acquired psychiatric disability is related to service.  The record evidence does not support these assertions.  It shows instead that the Veteran's acquired psychiatric disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.  With respect to the assertion of in-service aggravation of a pre-service disability, the Board notes that the Veteran's available service treatment records include extensive reports of relevant symptoms as well as treatment prior to service.  An acquired psychiatric disability was not diagnosed prior to service entrance, however.  The Veteran's May 1987 pre-enlistment physical examination, conducted prior to his entry on to active service in March 1988, shows that his psychiatric system was normal.  Accordingly, because no psychiatric problems were noted at his entry on to active service, the Veteran is presumed to have been in sound condition mentally at his enlistment on to active service.  See 38 U.S.C. § 1111 and 38 C.F.R. § 3.304(b).

The Veteran's service treatment records also show that, in August 1989, the Axis I diagnosis was alcohol abuse in remission and the Axis II diagnosis was passive aggressive personality disorder-existed prior to service.  The Board notes in this regard that service connection for a personality disorder is prohibited as a matter of law.  See 38 C.F.R. § 4.9.

The post-service evidence also does not support granting service connection for an acquired psychiatric disability other than PTSD, to include depression, on the basis of in-service aggravation of a pre-service disability.  It shows instead that, although an acquired psychiatric disability clearly and unmistakably existed prior to service, it clearly and unmistakably was not aggravated by service.  For example, while admitted at North Carolina Baptist Hospital in June 2001, the Veteran was diagnosed as having major depression.  He subsequently was diagnosed as having depression, anxiety disorder, and personality disorders.

A November 2001 report of psychiatric evaluation conducted in conjunction with the Veteran's application for SSA benefits reflects his report that he had been depressed since 1996.  The Axis I diagnoses were adjustment disorder with depressed mood.  The November 2001 private examiner also noted that a major affective disorder with depression should be kept in mind.

An October 2002 private psychiatric report of examination conducted by a different psychiatrist reflects an Axis I diagnosis of recurrent bipolar disorder, learning disorder, not otherwise specified, and transient tic disorder probably related to the Veteran's familial trauma.  This examiner also noted in Axis II that a schizoid personality disorder was suggested.

On VA mental disorders examination in May 2002, the Veteran's in-service evaluation was noted erroneously as June 1998 instead of 1988.  This examination report notes the Veteran's reported history, to include his upbringing on an Indian reservation.  The Veteran also reported that he was treated with medication by a psychiatrist in Minnesota in 1994.  Based on the interview and mental status examination, the Axis I diagnosis was depressive disorder, not otherwise specified, and the Axis II diagnosis was personality disorder, not otherwise specified.

In a June 2002 addendum, the May 2002 VA examiner opined that the Veteran did have transient periods of depression, sometimes intense, i.e., at age 16, but they did not last long, and they spontaneously resolved.  But, as time went on, they became more persistent.  The May 2002 VA examiner also noted in the June 2002 addendum that a personality disorder renders an individual more likely to develop an Axis I diagnosis.  Thus, this VA examiner opined the Veteran's current depressive condition had its onset prior to active service and had continued to the current date.

A May 2010 report of VA fee-basis mental examination reflects that the examiner opined that it was likely that, because of the Veteran's personality problems, his mental state deteriorated in the Navy due to his inability to accept authority or form relationships.

In an August 2015 opinion, a VHA clinician opined that an acquired psychiatric disability clearly and unmistakably existed prior to service.  The rationale for this opinion was that the Veteran's "clinical records contain[] consistent documentation for the existence of a depressive disorder, an alcohol use disorder, and a personality disorder prior to enlistment."  This clinician also cited extensively to the Veteran's claims file in support of his opinion.  This clinician next opined that the Veteran's acquired psychiatric disability, which clearly and unmistakably existed prior to service, clearly and unmistakably was not aggravated by service.  The rationale for this opinion was a review of the clinical evidence showed that the Veteran's "symptoms are chronic and stable in nature."  These records also showed that there Veteran did not experience "a significant decline during and after his service dates."

The Veteran contends that his acquired psychiatric disability existed prior to service and was aggravated (permanently worsened) by service.  The record evidence does not support his assertions regarding in-service aggravation of a pre-existing acquired psychiatric disability.  It shows instead that, although an acquired psychiatric disability (variously diagnosed as a depressive disorder, an alcohol use disorder, and a personality disorder) clearly and unmistakably existed prior to service, this disability clearly and unmistakably also was not aggravated by service (as the VHA clinician found in August 2015).  Service connection is prohibited for a personality disorder.  See 38 C.F.R. § 4.9.  The Board also notes that entitlement to service connection is precluded for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse for claims filed after October 31, 1990, as in this appeal.  See 38 C.F.R. § 3.301.

The June 2002, VA clinician opined that a personality disorder rendered an individual more likely to develop an Axis I diagnosis and that the Veteran's current depressive condition had its onset prior to active service and had continued to the current date.  This opinion is less detailed than that of the VHA psychiatrist and did not clearly state whether the acquired psychiatric disability actually began in service.  The opinion actually reports symptoms prior to service.  The VHA psychiatrist reviewed the record and found clear and unmistakable evidence that the acquired psychiatric disability had pre-existed service and not been aggravated.

In contrast, the August 2015 VHA clinician cited extensively to the Veteran's claims file and medical records in support of her opinions that, although the evidence showed that an acquired psychiatric disability clearly and unmistakably existed prior to service, it also showed that the Veteran's acquired psychiatric disability clearly and unmistakably was not aggravated by service.  These opinions were fully supported.  See Stefl, 21 Vet. App. at 124.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates that an acquired psychiatric disability clearly and unmistakably did not exist prior to service entrance and clearly and unmistakably was not aggravated by service.  Thus, the Board finds that service connection for an acquired psychiatric disability on the basis of in-service aggravated of a pre-service disability is not warranted.

Because the acquired psychiatric disability clearly and unmistakably pre-existed service and was not aggravated in such service; service connection is precluded.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for a cardiovascular disability is granted.

Entitlement to service connection for an acquired psychiatric disability is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


